Citation Nr: 0301253	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  98-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back 
disorder, to include as a result of exposure to herbicide 
agents.

2.  Entitlement to a compensable rating for skin infection 
for the right hand and thighs (also referred to as a skin 
disorder).

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated at 50 percent; 
to include restoration of 70 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister
ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from December 1963 to 
December 1966 and from April 1968 to December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

It is noted that the issue of entitlement to service 
connection for a low back disorder previously denied by 
the RO; however, the Board is required to make an 
independent determination as to whether the evidence is 
new and material.  This matter is further addressed below.

By decision of the Board in August 2000, service 
connection for a back disorder, described as low back pain 
with osteopenia, as a result of exposure to herbicides and 
entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD), to include restoration 
of 70 percent rating for this disability were denied.

That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  While the appeal was 
pending, the veteran's representative and the Office of 
General Counsel for VA filed a Joint Motion requesting 
that the Court vacate the decision by the Board and remand 
the case for additional development of the evidence and 
readjudication of the claim.  This Motion was made as a 
result of a change in the law governing the issue on 
appeal.  The Court granted the Joint Motion in March 2001 
and the case was returned to the Board for compliance with 
the directives that were specified by the Court.  

These two issue were thereafter remanded in December 2001 
for further development.  Further, in August 2000, the 
issue of entitlement to an increased (compensable) rating 
for a skin disorder was remanded to the RO.  The case has 
been returned to the Board. 

Pursuant to the veteran's request a hearing at the RO 
before a local hearing officer was held in November 1997 
and in October 1999, a hearing was held at the RO before 
the undersigned, who is a Member of the Board who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2002).  
Transcripts of the hearings are in the file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues has been 
obtained by the RO.

2.  By rating decision dated in April 1996, the RO denied 
service connection for chronic low back pain with 
osteopenia of the lumbar spine and history of back injury 
prior to service.  The notice letter regarding that 
decision was sent in that same month.  There was no timely 
appeal perfected.

3.  Evidence associated with the claims file since the 
April 1996 rating decision has not been considered 
previously and is so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for a low back disorder.

4.  The veteran had active military service in Vietnam 
during the Vietnam Era.

5.  A chronic disability of a low back disorder was first 
shown many years following separation from service.  
Arthritis was not shown within one year after service 
separation

6.  There is no competent medical evidence linking any 
current low back disorder with any exposure to herbicide 
agents used in Vietnam.  The veteran has not been 
diagnosed with a disability recognized by VA as 
etiologically related to exposure to herbicide agents used 
in Vietnam.  Any current low back disorder is not shown to 
be related to any in-service occurrence or event.  It is 
not at least as likely as not that the current low back 
disorder is related to the veteran's service nor is it 
shown to be related to any in-service occurrence or event.  
Arthritis was not demonstrated within 1 year from 
separation from active service. 

7.  The veteran has failed to report for scheduled VA 
examinations for the service connected skin disorder 
without good cause having been shown.

8.  By rating action of August 1997, the RO proposed to 
reduce the disability evaluation assigned to the veteran's 
service connected PTSD from 70 percent to 50 percent based 
on a report of VA examination.  There was notice to the 
veteran of the proposed reduction in that same month.  The 
notice letter advised the veteran of procedural rights, 
afforded him 60 days to respond, and provided him the 
opportunity for a personal hearing.  

9.  Following a formal hearing at the RO in November 1997, 
in a December 1997 rating action, the decision to reduce 
the evaluation of the veteran's service connected PTSD 
from 70 to 50 percent was made effective from March 1, 
1998.

10.  The 70 percent rating had been in effect less than 
five years.

11.  The evidence used to reduce the veteran's disability 
rating for PTSD shows improvement in his disability.  The 
evidence was as full and complete as the evidence upon 
which the prior 70 percent rating was based.  

12.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and 
productivity and difficulty in establishing and 
maintaining effective work and social relationships.  
There is no objective showing of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships due to the service connected PTSD.


CONCLUSIONS OF LAW

1.  The April 1996 decision of the regional office that 
denied service connection for chronic low back pain with 
osteopenia of the lumbar spine and history of back injury 
prior to service is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2002).

2.  Evidence received since the April 1996 RO decision is 
new and material, and, thus, the claim for service 
connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (c), 3.159, 3.326 (2001-
2002).

3.  A low back disorder was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5103A (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.326 (2002).

4.  Entitlement to a compensable rating for skin infection 
for the right hand and thighs (also referred to as a skin 
disorder) is denied as a matter of law.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.326, 3.655 (2002).

5.  The reduction in rating from 70 to 50 percent for 
service connected PTSD was proper; entitlement to 
restoration of the 70 percent rating is not warranted.  38 
U.S.C.A. §§ 1155, 5103A (West 1991); 38 C.F.R. §§ 3.105, 
3.156, 3.159, 3.326, 3.344, 4.1, 4.2, 4.7, 4.10, 4.13, 
4.126, 4.130, Diagnostic Code 9411 (as in effect prior and 
subsequent to November 7, 1996) (1996) (2002).

6.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claims for entitlement to service 
connection for low back disorder, to include as a result 
of exposure to herbicide agents, entitlement to a 
compensable rating for skin infection for the right hand 
and thighs (also referred to as a skin disorder), and 
entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated at 50 percent; 
to include restoration of 70 percent evaluation.  Thus, no 
further assistance to the veteran is required to comply 
with the duty to assist him as to these issues.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this regard 
there has been notice as to information needed, treatment 
records have been obtained, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional 
information on file that would lead to a different outcome 
in these claims.  All pertinent notice has been provided 
in the documents sent to the veteran.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  

A letter addressing the VCAA requirements was sent to the 
veteran in January 2002.  The veteran, through letters, 
including the January 2002 letter, the statement of the 
case and supplement thereto, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case (SOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
it appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply 
with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).

In this regard, it is noted that the veteran is in receipt 
of Social Security Administration (SSA) disability 
benefits.  There is no indication that any records 
associated with the receipt of disability benefits should 
be obtained as records referenced in the January 1997 
decision are already of record.  There is no showing that 
any additional SSA records would provide information 
different that that already of record.  In situations 
where it is not indicated how particular records might be 
useful, however, there is no need to obtain the records.  
See Holoway v. Brown, 4 Vet. App. 454 (1993).  Further, 
the increased ratings claims stem from claims subsequent 
to the date of the SSA decision; as such there is 
additionally no showing that as to those claims that any 
such records should be obtained.

1.  Entitlement to service connection for low back 
disorder, to include as a result of exposure to herbicide 
agents.

The veteran's service records show that he had service in 
Vietnam and received Fleet Marine Force Combat Operations 
Insignia.

On a service enlistment examination in November 1973, no 
history of back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.  The 
veteran reported that he broke his arm in a motorcycle 
accident at age 14, but he was okay now.  It was not 
considered disabling.  He was 18 at the time of the 
examination.  In August 1964, the veteran was seen with 
complaints that he hurt his back while heaving a mail 
sack, the injury occurred about 15 minutes previously.  On 
examination, there was pain in the right lower lumbar area 
only that was not severe.  He had felt something give when 
he swung a mail sack up into a truck.  The impression was 
muscle strain.  No further service records show history, 
complaints, findings, or diagnoses related to the low 
back.  On subsequent service examinations in November 
1966, April 1968, and November 1969, no history, 
complaints, findings, or diagnoses related to the low back 
was described.  The veteran was seen for leg complaints in 
May 1968, that involved a burning and itching sensation of 
the medial aspect of both thighs.  A notation notes that 
the veteran received a medication from a civilian doctor 
that may have masked a fungal infection and that the 
symptoms may well be supratentorial.  

The veteran filed a claim for service connection for 
disabilities of infection in both legs and a throat 
infection in December 1969.  By rating action of March 
1970, service connection for a skin infection of the right 
hand and both thighs was granted.

On VA examinations in February 1970, May 1971, and June 
1971, no history, complaints, findings, or diagnoses 
related to the low back was described.

The veteran filed a claim for service connection for a 
back disc disease in March 1995.  He reported problems 
with his back in 1968.

On a VA examination in July 1995, the veteran reported 
osteoarthritis of the lumbar spine with lower back pain 
all the time for the previous two years.  He reported 
lower back pain since 1970.  The diagnosis was chronic low 
back pain and osteopenia of the lumbar spine.  It was 
noted that arthritis of the lumbar spine was not seen 
radiographically.

On VA neurological examination in July 1995, the veteran 
reported a history of back pain starting in 1969, he 
reported a history of motorcycle accident at age 15 where 
he fracture both arms and also had a low back injury.  He 
had chronic low back pain that radiated to both legs and 
there was a history of osteoarthritis.  The diagnosis was 
chronic low back pain and history of back injury.

By rating action of April 1996, service connection for 
chronic low back pain with osteopenia of the lumbar spine 
and history of back injury prior to service was denied.  
There was notice of this rating action in that same month.  

Received subsequent to the April 1996 rating action was a 
January 1997 decision from the Social Security 
Administration (SSA) that granted disability benefits to 
the veteran.  It was noted that the veteran's disabilities 
included osteoarthritis of the lumbar spine.

Records received show the veteran was seen for disability 
evaluations for SSA in November 1995, December 1995, and 
March 1996.  In November 1995, he reported degenerative 
disc disease in his back and rheumatoid arthritis.  He 
reported that he began to have problems with his back in 
1969 in the miliary.  He reported continuing to have pain 
over the next 20 years, but put up with it and it became 
worse.  In January 1994, his wife convinced him to get VA 
treatment, since he could not afford private care.  The VA 
diagnosed him with osteoarthritis and rheumatoid 
arthritis.  The veteran reported that he filed a claim for 
a back disability when he was discharged from service but 
the claim was rejected.  He reported having many jobs and 
worked as a tractor operator for the National Park 
Service, at a marina, and for 18 years had a bait and 
tackle business that was seasonal.  

In December 1995, he reported a long history of back 
trouble that was getting worse recently.  There was an 
impression of osteoarthritis with degenerative disc 
disease.  In March 1996, the veteran was seen with 
osteoarthritis and degenerative disc disease L1-2 in his 
lumbar spine and lumbar disc syndrome with attacks of 
sciatica. 

At the Board hearing in October 1999, the veteran stated 
he injured his back in service while lifting bags of 
concrete.  He reported that he saw a doctor for his back 
in 1968, but nothing was done as he was only stationed at 
that location for two weeks.  He injured his back a second 
time when he fell out of a truck in December 1969, but it 
was not noticeable until a few years later.  He reported 
that he did not seek treatment at that time.  He reported 
the symptoms were like feeling electricity running up and 
down his legs.  When he was first seen and at the VA he 
told them it was a leg infection because the symptoms were 
like when he was in Vietnam and experienced parasites.  
That was all that was examined.  He testified that he put 
in a claim for his back right after service in 1970 but 
was turned down.  He stated he was sent to a doctor by the 
VA following his claim in 1970.  He reported that he has 
not been told by current treating providers that he has an 
old injury on MRI.  He reported feeling pain in his back 
associated with the electrical feeling in his legs in the 
last part of 1970.  

VA treatment records were included in the claims file 
dating from November 1994 to August 2002 and show 
treatment for chronic lower back pain and degenerative 
disc disease of the lumbar spine.  On several treatment 
records, it is noted that the veteran reported a history 
of back pain and deteriorated disc variously since 1968 
and for 25 years. 

As noted, the veteran filed an initial claim for service 
connection for a back disorder in March 1995.  The claim 
was denied by rating action of April 1996, with notice to 
the veteran in that same month.  A timely appeal was not 
perfected to this rating action.  The veteran filed a 
request to reopen his claim for service connection for 
disc disease in August 1998, from which this appeal stems.

It appears that in the current appeal, the RO noted that 
the claim for service connection for a back disorder, on a 
direct basis, had been previously denied, and adjudicated 
the claim on a de novo basis, the RO apparently concluding 
that there was new and material evidence to reopen; the 
Board agrees, as further discussed below, and as such 
finds the veteran is not prejudiced by any failure to be 
provided the new and material regulations.  The Board is, 
however, required to make an independent determination as 
to whether the evidence is new and material. 

A decision by the RO shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  The 
regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the merits of the claim must be 
evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Evidence received subsequent to the April 1996 rating 
action includes a SSA decision granting disability 
benefits and current treatment records for a low back 
disorder, as well as hearing testimony regarding the 
disability at issue.  This evidence is sufficient to 
reopen the veteran's claim for service connection for a 
low back disorder.  The evidence is new in that it has not 
been considered previously and it is not cumulative of 
evidence already of record.  It is also material as it 
bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Hence, the claim for service connection for a low 
back disorder is reopened by new and material evidence.

The Board notes that the reopening of the veteran's claim 
raises a due process issue which was addressed by the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing the veteran's claim on a de novo basis would 
cause prejudice to the veteran if it was not so considered 
by the RO.  In this case, the RO adjudicated the veteran's 
claim on a de novo basis, therefore, there is no prejudice 
to the veteran in adjudicating his claim.

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period 
or after December 31, 1946 and arthritis becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence 
of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, Multiple myeloma, Non-Hodgkin's lymphoma, Acute 
and subacute peripheral neuropathy, Porphyria cutanea 
tarda, Prostate cancer, Respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), Soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

NOTE 1: The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial 
sarcoma (malignant synovioma), Malignant giant cell tumor 
of tendon sheath, Malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and epithelioid 
malignant schwannomas, Malignant mesenchymoma, Malignant 
granular cell tumor, Alveolar soft part sarcoma, 
Epithelioid sarcoma, Clear cell sarcoma of tendons and 
aponeuroses, Extraskeletal Ewing's sarcoma, Congenital and 
infantile fibrosarcoma, Malignant ganglioneuroma.  

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 
1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined 
that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The Board will accept for the adjudication of this issue 
that he served in Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  

The medical record indicates that the veteran has been 
diagnosed with chronic low back pain, osteopenia of the 
lumbar spine, and degenerative disc disease.  None of 
these are listed in the governing regulation.  Further, 
the Secretary of the VA formally announced in the Federal 
Register, on August 8, 1996, that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  61 Fed. Reg. 41442-
41449 (August 8, 1996).  Accordingly, under the law, the 
veteran is not entitled to a presumption that a claimed 
low back disorder is etiologically related to exposure to 
herbicide agents used in Vietnam.  

Further, in this case, the veteran is claiming that his 
current low back disorder was incurred in service.  The 
competent evidence does not support his contention.  He 
was seen once for low back complaints during service, but 
these complaints appear to have resolved as there were no 
findings or complaints at separation examination or for 
years thereafter.  Treatment records do not show treatment 
for a low back disorder, including arthritis, until 1994.  

Additionally, where a claim for service connection is 
brought by a veteran who engaged in combat, the Board must 
apply 38 U.S.C.A. § 1154 (West 1991), which provides that 
satisfactory lay or other evidence that a disease or an 
injury was incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or 
hardships of such service, even if there are no official 
records indicating service incurrence.  38 U.S.C.A. § 
1154.  In summary, the provisions of 38 U.S.C.A. § 1154 
serve only to relax the evidentiary requirements for 
determining what happened in service.  The veteran must 
still meet the other criteria necessary to establish a 
claim, including that there must be competent evidence of 
a current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. 
West, 12 Vet App 188 (1999).  

In this case, it is conceded that the veteran was either 
in combat or had combat equivalent experience.  
Additionally, it is not doubted that the veteran had at 
least one back injury in service, as shown by the service 
medical records.  However, at issue in this case is 
competent, credible evidence of continuity of relevant 
symptomatology, which is lacking.  As noted, the first 
competent medical evidence of a low back disorder is many 
years post service, in 1994.  The veteran states that he 
did not get treatment post service until then, and that he 
has not been told that his current disability is due to an 
old injury.  

Further, although the veteran's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  While the veteran contends that 
he was seen in service for his back in 1968 and filed a 
claim with the VA after service in 1970, he further 
describes that at that time, he only was seen for his 
legs, treatment records thereof are of record and the 
claim filed for a leg disability is noted; however, there 
is no showing of any reference to the back on these 
records or examinations immediately post service.  Nor, 
again, is there showing of treatment for a back disability 
until many years after service.  Further, while the 
veteran reported that he had back problems in late 1970, 
there were no complaints, findings, or diagnoses related 
to the back on subsequent examinations in 1971.  In this 
case, the contemporaneous evidence is more probative. 

It is further noted that the veteran has reported a 
history of back pain since service to various treating 
providers and VA examiners.  However, this is not 
competent medical evidence of a nexus.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (mere transcription of the 
veteran's lay history by a physician does not constitute 
competent medical evidence).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection for a low back disorder.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted on a 
direct or presumptive basis for a low back disorder.  

2.  Entitlement to a compensable rating for skin infection 
for the right hand and thighs (also referred to as a skin 
disorder).

Service connection for a skin infection of the right hand 
and thighs was granted by rating action in March 1970 and 
a 0 percent evaluation was assigned.  In August 1998, the 
veteran requested to reopen his claim for a skin disorder.  
In August 2000, the Board remanded the veteran's claim in 
part for a current examination to evaluate the current 
status of the veteran's disability.  A notation from a VA 
medical center in July 2002 shows that a VA examination 
for the skin was canceled as the veteran withdrew his 
claim.  The veteran was informed that failure to report 
for examination without good cause would result in denial 
of benefits pursuant to 38 C.F.R. § 3.655.  

38 C.F.R. §  3.655 provides:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of 
hospital observation when required by 
VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied.

38 C.F.R. § 3.655 (2002).

As this is claim for increased compensation and not based 
on an original claim, and the veteran did not appear for a 
scheduled VA examination and was informed of the 
consequences of his failure to appear, his claim for an 
increased (compensable) evaluation for a skin disorder is 
denied as a matter of law.

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated at 50 percent; 
to include restoration of 70 percent evaluation.

By rating action of April 1996, service connection for 
PTSD was granted and an evaluation of 70 percent was 
assigned.  This was based on VA examination of June 1995, 
where the veteran reported that he had been unemployed 
since 1993.  He reported problems sleeping due to 
nightmares and flashbacks of his service experiences in 
Vietnam.  On examination, the veteran was anxious and 
restless.  He appeared angry and as aggressive.  He 
reported depression but medication helped.  He complained 
of back pain and problems with his legs.  He reported that 
he could not lay flat to sleep because of severe back 
pain.  The diagnosis was PTSD, severe.  It was noted in 
the April 1996 rating action that the evaluation assigned 
was not permanent as the disability may be subject to 
improvement and was subject to a future review 
examination.

By rating action of August 1997, the evaluation of the 
veteran's service connected PTSD was proposed to be 
reduced from 70 percent to 50 percent.  The notice letter 
of the proposed reduction was sent in August 1997.  The 
reduction was based on VA routine examination of July 
1997, where the veteran reported that he was a loner, did 
not socialize, and did not like being around others.  He 
reported nightmares and flashbacks of Vietnam and 
insomnia.  On examination, he was neatly dressed and was 
calm and cooperative.  His eye contact was normal, and his 
speech was clear, coherent, and relevant.  He denied 
auditory or visual hallucinations.  He complained of 
depression.  His insight and judgment were fair.  He was 
alert and oriented to time, place, and person.  He 
reported medication was helping.  The veteran's social and 
industrial impairment was moderate.  The diagnosis was 
PTSD with depression.  The GAF was 50.

The veteran requested a hearing in opposition to the 
reduction and submitted evidence in support of his 
contention that his disability had not improved, including 
a January 1997 SSA decision granting disability benefits 
and accompanying private treatment records, and VA 
treatment records.  The SSA decision noted that the 
veteran was considered disabled due in part to PTSD.  The 
records the decision was based on were dated in 1995 and 
1996 and as such are not relevant to the current status of 
the veteran's disability.  VA treatment records prior to 
the effective date of the reduction are additionally not 
relevant to the determination of the status of the 
veteran's disability.  At the hearing the veteran 
contended that he had trouble sleeping, was agitated, 
would recall service experiences, was hypervigilant, and 
did not have patience with other people.  He would go out 
occasionally with his wife, but did not socialize much as 
he did not have tolerance for it.  He spent the day 
watching television and if his medical problems were not 
bad, he would work in the yard.  He reported that under 
the circumstances, his marriage was pretty good.  The 
veteran's sister testified that at times the veteran would 
be violent for no reason.  The veteran would drink to 
escape memories of his Vietnam experiences.  She reported 
that she did not think that he was better than he had been 
5 or 10 years previously.

By rating action of December 1997, the evaluation of the 
veteran's service connected PTSD was decreased to 50 
percent, effective March 1, 1998.

Included in the claims file were VA treatment records that 
show that in October 1999, the veteran reported doing well 
on medication.  He reported sleeping more but felt groggy.  
He was caring for his mother at his home.  He had a panic 
attack a month previously and was on blood pressure 
medicine that helped with chest discomfort.  On 
examination, the veteran's speech was clear and coherent 
and his attire was appropriate.  His affect was blunt and 
his mood was slightly anxious.  He denied suicidal or 
homicidal ideation and hallucinations.  He reported 
increased anxiety and nightmares and flashbacks almost all 
of the time. 

At the Board hearing in October 1999, the veteran reported 
that he slept three to four hours a night and had 
nightmares and flashbacks of his service experiences.  He 
did not go out in public.  He had been in group therapy 
and saw a psychiatrist once a month and was on medication.  
He was in anger management treatment.  He reported that 
his memory was getting bad in the last couple of years.  
He was married.  He was not working.  He would spend the 
day watching television or if his back, hip, and knees did 
not hurt he would work in the yard.  He described the 
worst symptoms of the PTSD as the flashbacks and 
nightmares and this was worse than two or three years 
previously.  He did not go out, which helped with anger 
and irritability.  

VA treatment records beginning in December 1997 to August 
2002, show that the veteran was seen with nightmares and 
flashbacks, anxiety, and depression.  He denied homicidal 
or suicidal ideation and auditory and visual 
hallucinations.  He maintained good eye contact, was well 
groomed, and his speech was clear, relevant, and 
spontaneous.  He had difficulty sleeping.  The diagnosis 
was PTSD.  The veteran's GAF on several treatment records 
was 48 and 50.  He was socially and industrially impaired.

On VA examination in February 2000, the veteran was able 
to relate to the examiner well.  He appeared to be 
somewhat restless and paranoid at times.  The veteran had 
been married for 30 years.  He reported getting easily 
upset and irritable with his wife.  The veteran reported 
that he was mainly unable to work because of severe pain 
in his lower extremities, chronic back pain and neck pain, 
as well as being easily aroused, irritable, and angry.  He 
also reported arthritis of the knee and ankle that 
interfered with day to day functioning.  He reported 
sleeping poorly.  He would get upset easily was irritable, 
angry, could not trust people, and would stay by himself.  
On examination, the veteran's mood was irritable and angry 
and he was somewhat suspicious and paranoid.  His affect 
was somewhat constricted.  There was no evidence of 
auditory or visual hallucinations.  His mood appeared to 
be moderately depressed.  He was not considered suicidal 
or assaultive.  He was alert and oriented to time, place, 
and person.  He had good concentration, his affect was 
appropriate, and his memory for recent and remote events 
was fair.  The diagnosis was PTSD with chronic depression, 
anxiety, and paranoia.  The GAF was 50.  It was the 
impression of the examiner that besides the paranoia and 
irritability the veteran had difficulty working on a 
meaningful job because of chronic back pain, arthritis of 
the multiple joints, and pain in the lower extremities.  
Presently his current GAF was 50 because of PTSD 
symptomatology as well as medical problems.  

In this case, the veteran is contending that the reduction 
from 70 percent to 50 percent, effective March 1, 1998 for 
his service connected PTSD, was improper and seeks a 
restoration of the 70 percent evaluation.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction 
would reduce compensation payments, the RO is required to 
prepare a rating proposing the reduction, to notify the 
beneficiary at his or her latest address of record, and to 
allow 60 days for presentation of additional evidence.  38 
C.F.R. § 3.105(e).

The RO in this case has complied with the procedural steps 
required of it.  Following a VA examination in June 1995, 
service connection was granted for PTSD by rating action 
of April 1996, and a 70 percent evaluation was assigned, 
effective from March 14, 1995, the date of the claim for 
PTSD was received.  Thereafter, following a July 1997 
routine VA examination, the RO issued an August 1997 
rating decision proposing to reduce the rating of the 
veteran's PTSD from 70 percent to 50 percent.  The RO 
indicated that the decision would not become final until 
the veteran was afforded full due process.  In December 
1997, the RO issued a rating decision reducing the rating 
of the veteran's service connected PTSD from 70 percent to 
50 percent, effective March 1, 1998. 

Nevertheless, compliance with 38 C.F.R. § 3.105 is not 
solely determinative of the issue of whether the reduction 
in rating was proper.  In any rating reduction case, BVA 
is required to establish, by a preponderance of the 
evidence and in compliance with § 3.344(a), that a rating 
reduction is warranted.  Kitchens v. Brown, 7 Vet. App. 
320 (1995).  Moreover, the RO is required to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations.  Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  

As noted above, in addressing the propriety of a 
reduction, consideration must be given to 38 C.F.R. § 
3.344(a), where applicable, which provides in pertinent 
part with respect to rating reductions:

Ratings on account of diseases subject 
to temporary or episodic improvement . 
. . will not be reduced on any one 
examination except in those instances 
where all the evidence of record 
clearly warrants the conclusion that 
sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected 
the rating agency will consider whether 
the evidence makes it reasonably 
certain that the improvement will be 
maintained under the ordinary 
conditions of life.  

However, the Board observes that the provisions of 38 
C.F.R. § 3.344(c) limit the application of 38 C.F.R. § 
3.344(a).  That regulation provides, in pertinent part, 
that:  

The provisions of paragraphs (a) and 
(b) of this section apply to ratings 
which have continued for long periods 
at the same level (5 years or more).  
They do not apply to disabilities which 
have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvements, physical or 
mental, in these disabilities will 
warrant reduction in rating.

In this case, the 70 percent rating for the veteran's 
service connected PTSD had not been in effect for five 
years and therefore the provisions of 38 C.F.R. § 3.344(a) 
do not apply.  Nevertheless, the Board is required to 
comply with 38 C.F.R. § 3.344(c) which provides that a 
reduction in a rating will be warranted when a 
reexamination discloses improvement in the disability.  In 
addition, the Board is required to comply with several 
more general VA regulations applicable to all rating 
reductions regardless of the length of time the rating has 
been in effect.  These include, but are not limited to, 
C.F.R. § 4.1 which requires that each disability be viewed 
in relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. § 
4.10 provides that the basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon 
lack of usefulness of these parts or systems, especially 
in self-support.  The medical examiner must therefore 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of disability upon the person's ordinary activity.  

PTSD is evaluated under Diagnostic Code (DC) 9411 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996. 

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish 
or maintain effective or favorable relationships with 
people be considerably impaired and that reliability, 
flexibility and efficiency levels be so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required 
that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
rating was assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; when there 
are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. Part 4, Diagnostic Code 9411 (1996). 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found 
in 38 C.F.R. § 4.130, Codes 9201-9440 (2001) and are set 
forth in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.         
100

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.          70

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Further, the criteria to determine the correct Global 
Assessment of Functioning (GAF) score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score 
between 51 and 60 contemplates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with 
peers or co-workers).  A score between 41 and 50 
contemplates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., no friends, unable to keep a job).

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 
(1996); 38 C.F.R. § 4.126 (2002); VAOPGCPREC 10-95.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is noted that the law provides that reductions in 
disability ratings are not to be undertaken based solely 
on a change in the rating criteria, rather; rating 
reductions are to be based on evidence of improvement in 
the disorder.  See 38 U.S.C.A. § 1155.  In this regard, it 
is noted that at the time of the reduction in rating for 
PTSD, the "new" criteria for PTSD were in effect; however 
the Board finds that the reduction was based on 
improvement in the symptoms of the disorder not the change 
in the criteria.  In this case, the requirements of 
38 C.F.R. § 3.344(c) were satisfied in the reduction of 
the evaluation of the veteran's service connected PTSD 
from 70 percent to 50 percent.  

The 70 percent rating disability assigned to the veteran's 
service connected PTSD was based on evidence from the June 
1995 VA examination that the veteran had severe PTSD.  On 
the July 1997 VA examination, the veteran's PTSD was 
considered moderate and the GAF was 50.  This examination 
was a full and complete as the examination which formed 
the basis for the 70 percent rating, if not more so, by 
including social and industrial impairment and a GAF 
score.  The findings from the July 1997 VA examination 
formed the basis upon which the veteran's 70 percent 
rating for PTSD was reduced to 50 percent.  Under either 
the old or new criteria for evaluating PTSD, the 
symptomatology demonstrated in the July 1997 VA 
examination merits a 50 percent evaluation.

Finding that the reduction to the 50 percent evaluation 
for PTSD was proper, the Board must address whether the 
veteran is currently entitled to a rating in excess of 50 
percent for his service connected PTSD.  The veteran will 
be evaluated under the "new" regulations as the 50 percent 
evaluation was effective from March 1, 1998 based on 
routine examination report in July 1997.

Here, the evidence, as a whole, demonstrates that the 
veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The competent medical evidence shows the 
veteran has nightmares, insomnia, flashbacks of service 
experiences, social isolation, irritability, anxiety, 
anger, blunt and constricted affect, depression, and 
report of a panic attack on one occasion.  However, he is 
cooperative on examination; is alert and oriented to time, 
place, and person; his speech is clear; he is neatly 
dressed; maintains eye contact; his insight and judgment 
are fair; his concentration is good; his memory is fair; 
and he denies suicidal or homicidal ideation and 
hallucinations.  

His GAF has ranged from 48 to 50 which contemplates 
serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or social functioning 
(e.g., no friends, unable to keep a job); however, his 
social and industrial impairment is considered moderate 
and on the latest VA examination in February 2000, the GAF 
of 50 included his medical problems as well.  He is 
considered unemployable and is receiving Social Security 
disability benefits based on PTSD as well as physical 
impairments.  

As such, the record does not support the veteran's claim 
for a schedular rating in excess of 70 percent for his 
service connected PTSD, as the totality of the evidence 
does not show evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Therefore, the veteran's disability picture is consistent 
with the currently assigned 50 percent evaluation.  In 
summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 50 percent, but no higher, under 
the current criteria for rating psychiatric disorders is 
warranted. 

The preponderance of the evidence is against the claim for 
an increased rating.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  38 C.F.R. 
§ 3.102.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for low back disorder, 
to include as a result of exposure to herbicide agents, is 
denied.

Entitlement to a compensable rating for skin infection for 
the right hand and thighs (also referred to as a skin 
disorder) is denied. 

The appeal for a restoration of the 70 percent disability 
evaluation for the service connected PTSD is denied.  
Entitlement to a rating in excess of 50 percent for PTSD 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

